Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on March 8, 2021 has been received and entered. Claims 1, 7, 13 and 15-18 have been amended. Claims 1, 3-7, 9-13 and 15-18 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 

Claim 1, recites “the business preferences of the tenants are based on customer traits of the customers with respect to the products or services offered by the tenants”. The instant specification does not describe above limitation. Therefore the newly amended limitation is new matter.
Similar problem exists in claims 7 and 13.
Claim 1, recites “wherein the customer traits are based on behavioral features extracted from data associated with observation of the customer’s behavior toward the projects or services, wherein the customer traits correspond to future actions of the customers toward the products or services”. The instant specification does not describe above limitation. Therefore the newly amended limitation is new matter.
Similar problem exists in claims 7 and 13.
Appropriate clarification and correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1, recites “the customer traits correspond to future actions of the customers toward the products or services”, without description of “future actions of the customers toward the products or services” and structural cooperative relationships between “structural cooperative relationships” and “customer traits”. Therefore it is indefinite.
Similar problem exists in claims 7 and 13.

Claims 1, recites the limitation “the projects” in line 8. There is insufficient antecedent basis for this limitation in the claim. Similar problem exists in claims 7 and 13.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamayo et al. (U.S. Pat. Pub. 2002/0083067) in view of Achin et al. (U.S. Pat. Pub. 2015/0339572).

Referring to claim 1, Tamayo et al. teaches a method comprising:
determining, by a model management device, sets of business criteria associated with tenants in a multi-tenant environment (the training data can be consolidated in three types of tables shown in FIG. 15, see Tamayo et al., Para. 185. Account type (type of customer e.g. individual, company etc.), see Tamayo et al., Para. 196. Product-list (list of products that the customer has purchased in the past), see Tamayo et al., Para. 197, wherein “company” is interpreted as entity), wherein the sets of business criteria are based on business preferences of the tenants for performing processes for promoting products or services to  customers associated with tenants (A configuration 1202 defines the information, such as items, products, attributes, etc. that are of interest for the user in a particular universe…A schema 1204 defines the types of models that are to be built in specific situations…The algorithms that are to be used to build models are selected by model setup step 1106-1 based on the definitions in schema 1204, see Tamayo et al., Para. 114. A prediction/recommendation can be a product, Tamayo et al., Para. 136), wherein the business preferences of the tenants are based on customer traits of the customers (Account type (type of customer e.g. individual, company, see Tamayo et al., Para. 196. Transform a web site visitor's behavior into data about his preferences, see Tamayo et al., Para. 63. The personalization application collects four kinds of data: navigational behavior, ratings, purchases, demographic data, see Tamayo et al., Para. 75-79) with respect to the products or services offered by the tenants (Recommendation-real-time recommendations take into account an individual's preferences and make predictions, see Tamayo et al., Para. 37, For example, a prediction/recommendation may be obtained on what a web customer will prefer and how much he or she will prefer it. A prediction/recommendation can be a product, content, site structure, etc., see Tamayo et al., Para. 136. Corporate customer data 1002 includes the traditional corporate database or data warehouse that stores account- or user-based records. For example…, amount of service or merchandise bought, see Tamayo et al., Para. 101), wherein the customer traits are based on behavioral features extracted from data associated with observation of the customer’s behavior toward the projects or services (from individual user’s behavior as well as specific requests for information, and from other sources. For example, the information that is Tamayo et al., Para. 58), wherein the customer traits correspond to future actions of the customers toward the products or services (build predictive models that support personalized recommendations of the form "a person who has clicked links x and y and who has demographic characteristics a and b is likely to buy z", see Tamayo et al., Para. 71);
building, by the model management device, models dedicated to the tenants based on the sets of business criteria, wherein building includes training and fitting the models such that each model is uniquely trained and fitted for at least one of the tenants (The model generating step comprises the steps of: selecting an algorithm to be used to generate a model; generating at least one model using the selected algorithm and data included in the integrated database, see Tamayo et al., Para. 9. Data mining engine 908 generates data mining models using several machine learning technologies, see Tamayo et al., Para. 89. These trained models may include statistical summaries 1030, association rules 1032, clusters/segments 1034, and scoring models and rules 1036, see Tamayo et al., Para. 97); and 
dynamically selecting, by the model management device, a trained first model from the trained models to perform a set of processes based on a set of business criteria corresponding to one or more customers associated with the first tenant (Prediction setup step 1108-5-1 uses the input user data 1302 and desired results data 1304 to select trained models 1306, see Tamayo et al., Para. 139. User data 1302 may include data relating to types Tamayo et al., Para. 138, account attributes include: … Account type (type of customer e.g. individual, company etc., see Tamayo et al., Para. 196); and
dedicating, by the model management device, the trained first model to the first tenant to facilitate performance of the set of processes for promotion of one or more products or one or more services offered by the first tenant to the one or more customers (In step 1108-6, the recommendation engine generates prediction/recommendation based on the scored data. In step 1108-7, the recommendation engine returns the prediction/recommendation to the web application. In step 1108-8, the web application dynamically generates the html code using the prediction/recommendation and sends it back to the web client, see Tamayo et al., Para. 136).
However, Tamayo et al. does not explicitly teach a fitted first model.
Achin et al. teaches a fitted first model (Training the selected predictive models may further comprise transmitting instructions to processing nodes to fit the selected predictive 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tamayo et al., to have a fitted first model, as taught by Achin et al., to have statistical learning techniques can be used to systematically and cost-effectively evaluate the space of potential predictive modeling solutions for prediction problems (Achin et al., Para. 10).
	As to claim 5, Tamayo et al. teaches evaluating credentials of the models to determine suitably of each of the models for the first tenant (control the scoring of the deployed models against scoring data 1312, see Tamayo et al., Para. 139), wherein passing the first model of the models that is evaluated as suitable for the first tenant and wherein failing a second model of the models that is evaluated as unsuitable for the first tenant and suitable for a second tenant of the tenants (selects of deployed models 1314 for use in scoring step 1108-5-2 based on the user data 1302 and on the desired results data 1304. Prediction parameters 1310 are parameters that are input to the scoring process 1108-5 to control the scoring of the deployed models against scoring data 1312, see Tamayo et al., Para. 139), wherein the first and second models include machine learning models (Data mining engine 908 generates data mining models using several machine learning technologies, see Tamayo et al., Para. 89).	As to claim 6, Tamayo et al. teaches wherein the first model is utilized for the set of processes as determined by the first tenant, wherein one or more client computing devices are Tamayo et al., Para. 138, selects of deployed models 1314 for use in scoring step 1108-5-2 based on the user data 1302 and on the desired results data 1304. Prediction parameters 1310 are parameters that are input to the scoring process 1108-5 to control the scoring of the deployed models against scoring data 1312, see Tamayo et al., Para. 139, receiving a request for a prediction or recommendation; scoring a model using data included in the integrated database; generating a predication or recommendation based on the generated score; and transmitting the predication or recommendation, see Tamayo et al., Claim 28).
		Referring to claim 7, Tamayo et al. teaches a database system comprising:
a model management device comprises memory and a processor (memory 508. CPU 502, see Tamayo et al., Para. 47), the memory stores instructions, the processor executes the instructions to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 11 is rejected under the same rationale as stated in the claim 5 rejection.



Referring to claim 13, Tamayo et al. teaches a non-transitory machine-readable medium (memory, see Tamayo et al., Para. 47) comprising  instructions which, when executed by a processing device, cause the processing device to facilitate operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 17 is rejected under the same rationale as stated in the claim 5 rejection.
	
Claim 18 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 3, 4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamayo et al. (U.S. Pat. Pub. 2002/0083067) in view of Achin et al. (U.S. Pat. Pub. 2015/0339572) as applied to claims 1-9 and 11-15 above, and in further view of Gupta et al. (U.S. Pat. Pub. 2016/0071133).
	As to claim 3, Tamayo et al. as modified does not explicitly teaches extracting data from one or more data sources such that the sets of business criteria are identified based on the extracted data, wherein the one or more data sources include one or more databases coupled to the model management device.
However, Gupta et al. teaches 
Gupta et al., Para. 47-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tamayo et al. as modified, to have extracting data from one or more data sources such that the sets of business criteria are identified based on the extracted data, wherein the one or more data sources include one or more databases coupled to the model management device, as taught by Gupta et al., to provide accurate and efficient systems (Gupta et al., Para. 14).

As to claim 4, Tamayo et al. as modified does not explicitly teaches engineering the extracted data, wherein feature engineering comprises extracting features associated with at least one of the tenants and the customers, and transforming the extracted features into information offering one or more of the business preferences and the customer traits.
Gupta et al. teaches 
Gupta et al., Para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tamayo et al. as modified, to have engineering the extracted data, wherein feature engineering comprises extracting features associated with at least one of the tenants and the customers, and transforming the extracted features into information offering one or more of the business preferences and the customer traits, as taught by Gupta et al., to provide accurate and efficient systems (Gupta et al., Para. 14).

Claim 9 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 10 is rejected under the same rationale as stated in the claim 4 rejection.
	
Claim 15 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 4 rejection.

Response to Argument
	Applicant’s remarks filed on 3/8/2021 have been considered but they are not persuasive. 
	
	In response to applicant's argument on 35 U.S.C. § 101 REJECTIONS, the Examiner does not agree, because this is not “Abstract Idea” rejection.
Please refer to the corresponding sections of the claim analysis for details of newly amended limitations as cited in claims 1, 7 and 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168